department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n ------------- contact number identification_number contact person ------------------ number release date se t eo ra t uil date dear -------------- this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated exclusively for exempt purposes within the meaning of sec_501 of the code because you do not engage primarily in activities that accomplish employer_identification_number form required to be filed --------------------- ---------------- tax years all an exempt_purpose and more than an insubstantial part of your activities are in in furtherance of a non-exempt purpose in addition you have not established that you operated primarily for public purposes rather than private purposes or that your income does not inure to insiders you did not answer all of the questions about your operations in our letter to you dated date which we repeated in another letter to you dated date we originally had scheduled your conference of right for date at your request we rescheduled the conference for date on date you declined your right to a conference you thus have failed to establish that you meet the requirements for exemption under sec_501 because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the 91st day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely
